El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
La controversia que tenemos ante nuestra considera-ción requiere que analicemos en conjunto los Arts. 9.08 y 9.09 de nuestra Ley General de Corporaciones, 14 LPRA *687sees. 3708 y 3709. Luego de estudiar y analizar los artícu-los antes mencionados, revocamos la sentencia emitida por el Tribunal de Apelaciones.
I
Miramar Marine, Inc. (Miramar Marine) fue una corporación con fines de lucro incorporada al amparo de la Ley General de Corporaciones de Puerto Rico, 14 LPRA see. 3501 et seq. Esta vendió una propiedad inmueble a Hogares, S.E., mediante escritura pública, el 30 de diciembre de 2005. Como parte de la transacción, Hogares, S.E. otorgó un pagaré al portador a favor de Miramar Marine por $1,625,000. Este pagaré fue garantizado con una primera hipoteca sobre la propiedad adquirida por Hogares, S.E. en la transacción de compraventa, la cual fue debidamente inscrita en el Registro de la Propiedad.
El 27 de diciembre de 2007, Hogares, S.E. vendió, mediante escritura pública, la propiedad inmueble en cues-tión a Citi Walk Development Corp. (Citi Walk), sin saldar su deuda con Miramar Marine. Sin embargo, Miramar Marine consintió a que Citi Walk asumiera el pago de la deuda que existía entre ellos y Hogares, S.E. Asimismo, Miramar Marine aceptó permutar a un segundo rango la hipoteca que tenía sobre el inmueble, con el propósito de que Eurobank pudiera garantizar el préstamo otorgado a Citi Walk para que pudiera adquirir la propiedad. Además, Citi Walk y Miramar Marine acordaron extender a veinte años la vigencia de la hipoteca a favor de Miramar Marine. Por otro lado, establecieron que el interés sobre el monto principal de la deuda iba a ser de 8.25% hasta el 30 de junio de 2008 y a partir de esta fecha el interés aumentaría a 8.50%, hasta que se pagara la deuda en su totalidad. También acordaron aumentar el principal de la deuda por $75,000, para lo que se emitió un pagaré adicional. Final-mente, Urbanus Development, Inc. (Urbanus) y McCloskey *688Pérez y Asociados, Inc. garantizaron, por partes iguales, el pago del principal e intereses de la deuda asumida por Citi Walk, así como las penalidades y los honorarios pactados en la hipoteca. Sin embargo, como veremos más adelante, Citi Walk incumplió con estos acuerdos.
Citi Walk incumplió con los pagos del préstamo que rea-lizó con Eurobank para adquirir la propiedad. Por ello, Oriental Bank (Oriental), quien era el dueño del crédito en controversia para el tiempo de la reclamación, presentó una demanda sobre cobro de dinero y ejecución de hipoteca. El 20 de abril de 2012, el foro primario dictó sen-tencia a favor de Oriental Bank. Además, el Tribunal de Primera Instancia, como parte del proceso de ejecución de hipoteca, ordenó la cancelación de la hipoteca de Miramar Marine, la cual, como mencionamos anteriormente, se en-contraba en segundo rango.
Por su parte, Miramar Marine quedó disuelta en abril de 2008 y, como consecuencia, comenzó su proceso de liquidación. Como parte de ese proceso, Miramar Marine realizó una serie de reclamaciones extrajudiciales contra Citi Walk desde comienzos del 2009, con el propósito de que Citi Walk le pagara el dinero adeudado por la propie dad que le había vendido a Hogares, S.E., y que Citi Walk le había comprado a Hogares, S.E. Finalmente, Miramar Marine logró un acuerdo con F & R Construction Corp., en el cual estos últimos se comprometieron a continuar con los pagos. Sin embargo, F & R Construction Corp. dejó de cumplir con los pagos en noviembre de 2012.
Como consecuencia, Miramar Marine y sus accionistas, Luis A. García Gómez, Marisol N. de García, Rafael Nevares Bengochea y Marta Burgos de Nevares, presentaron una demanda ante el Tribunal de Primera Instancia el 24 de septiembre de 2013 contra McCloskey, Pérez & Asociados, Inc.; Citi Walk Development Corporation; Luis Pérez Pagán, su esposa Gloria Tañón Ortiz y la Sociedad Legal de Bienes Gananciales compuesta por ambos; Joseph *689McCloskey Vázquez, su esposa Stacy Suárez Kiley y la Sociedad Legal de Bienes Gananciales compuesta por ambos; Urbanus; TN Development Corp.; F & R Construction Corp.; Jaime Fullana Olivencia, su esposa Jossette Lefranc Romero y la Sociedad Legal de Bienes Gananciales compuesta por ambos; Ángel Antonio Fullana, su esposa Lydia Morales Cobián y la Sociedad Legal de Bienes Gananciales compuesta por ambos; José Miguel Fullana Olivencia, su esposa María Milagros Morales López y la Sociedad Legal de Bienes Gananciales compuesta por ambos, y Oriental. La demanda se instó al amparo del Art. 9.08 de la Ley General de Corporaciones, 14 LPRA see. 3708. Como consecuencia de la demanda, McCloskey, Pérez & Asociados, Inc.; Citi Walk; Luis Pérez Pagán, su esposa Gloria Tañón Ortiz y la Sociedad Legal de Bienes Gananciales com-puesta por ambos y Joseph McCloskey Vázquez, su esposa Stacy Suárez Kiley y la Sociedad Legal de Bienes Gananciales compuesta por ambos (McCloskey) presentaron una moción de desestimación el 10 de diciembre de 2013. Ale-garon que los demandantes dejaron de exponer una recla-mación que justifique la concesión de un remedio debido a que, al momento de presentarse la demanda, la corporación no tenía capacidad jurídica para ser demandada. Regla 10.2 de Procedimiento Civil, 32 LPRA Ap. V. Se basaron en que había transcurrido el término de tres años que permite el Art. 9.08 de la Ley General de Corporaciones, supra, para presentar reclamaciones. De esta misma forma, argüyeron que los accionistas tampoco presentaron su reclamación dentro del periodo de tres años dispuesto por el Art. 9.08 de la Ley General de Corporaciones, supra. Por su parte, los codemandados Urbanus; TN Development Corp.; F & R Construction, Corp.; Jaime Fullana Olivencia, su esposa Jossette Lefranc Romero y la Sociedad Legal de Bienes Gananciales compuesta por ambos; Ángel Antonio Fullana, su esposa Lydia Morales Cobián y la Sociedad Legal de Bienes Gananciales compuesta por ambos; José *690Miguel Fullana Olivencia, su esposa María Milagros Morales López y la Sociedad Legal de Bienes Gananciales compuesta por ambos, se unieron a la moción de desestimación presentada por McCloskey. Finalmente, Oriental entabló, también, una moción de desestimación en la que hizo ale-gaciones similares a las de McCloskey y Urbanus. Por su parte, el Tribunal de Primera Instancia proveyó “no ha lu-gar” a las mociones de desestimación el 24 de noviembre de 2014. Este foro concluyó que el término “acción” contenido en el Art. 9.08 de la Ley General de Corporaciones, supra, incluye reclamaciones extrajudiciales. En específico, in-dicó:
[U]na corporación que presenta una acción durante el período de sobrevivencia, en la forma de reclamación extrajudicial, puede proseguir con la misma luego de expirado dicho término y llevarla hasta su conclusión, aun cuando ello requiere conver-tir la reclamación de extrajudicial en judicial. Véase Resolución y Orden de 24 de noviembre de 2014, Apéndice de la Petición de certiorari, pág. 33.
Urbanus y Oriental acudieron al Tribunal de Apelaciones. Allí, cada una presentó un recurso de certiorari. Ante esto, Miramar Marine se opuso a que se expidiera el auto y planteó que en caso de resolver que la corporación no tenía capacidad jurídica para hacer el re-clamo, entonces los accionistas podían hacerlo, pues los bienes de una corporación pasaban directamente a ellos cuando la misma se disolvía. Eventualmente, el foro apelativo intermedio revocó al foro primario e indicó que el Art. 9.08 de la Ley General de Corporaciones, supra, solo considere acciones judiciales y no extrajudiciales, por lo que cualquier reclamación judicial tiene que presentarse en el periodo de tres años que indica el mencionado artículo. Asimismo, en una nota al calce concluyó que los accionistas de la corporación no podían demandar, ya que luego del periodo dispuesto en el Art. 9.08 de la Ley General de Corporaciones, supra, no se puede hacer ninguna reclamación.
*691Ante este resultado, Miramar Marine y sus accionistas comparecen ante este Foro y plantean que Miramar Marine tiene legitimación para reclamar ya que instó una re-clamación extrajudicial dentro del plazo de tres años establecido por el Art. 9.08 de la Ley General de Corporaciones, supra. También, en la alternativa, señaló que si se resuelve que el plazo de tres años expiró, los activos de Miramar Marine, incluyendo la acreencia reclamada, pasaron a ser propiedad de los accionistas al liquidarse la corporación. Como consecuencia, inicialmente notificamos una Resolu-ción en la que denegamos la expedición del Certiorari. No obstante, en reconsideración, y luego de evaluarla, decidi-mos expedir el auto de Certiorari. Así pues, luego de haber analizado y estudiado los alegatos de las partes, procede-mos a resolver las controversias que tenemos ante nuestra consideración.
h-H I—i
La figura de la corporación nace para facilitar y promover las actividades comerciales. Exposición de Motivos de la Ley General de Corporaciones, Ley Núm. 164-2009 (2009 (Parte 2) Leyes de Puerto Rico 1117). Véase, también, Santiago et al. v. Rodríguez et al., 181 DPR 204, 215 (2011). Por eso, una de las características principales de la corporación es que cuenta con una personalidad jurí-dica distinta y separada de la de sus dueños. Id. Véase, también, C.E. Díaz Olivo, Corporaciones: tratado sobre derecho corporativo, Colombia, [s. Ed.], 2016, págs. 2 y 45; M. Muñoz Rivera, Ley de Corporaciones de Puerto Rico: análisis y comentarios, 1ra ed., San Juan, Ed. Situm, 2015, pág. 7. Además, la personalidad jurídica se extiende basta que la corporación deja de existir.
Por otra parte, la disolución es el proceso me-diante el cual se pone fin a la existencia de la corporación. En otras palabras, la disolución equivale a la “muerte ju-*692rídica de la corporación”. (Énfasis suprimido). Díaz Olivo, op. cit, pág. 371. El Capítulo IX de nuestra Ley General de Corporaciones, Leyes de Puerto Rico, supra, págs. 1213-1222, regula el proceso de disolución de una corporación en Puerto Rico. Junto con la disolución comienza el proceso de liquidación del ente corporativo. Durante este proceso, “[l]a corporación, entre otras cosas, tiene antes que pagar las obligaciones pendientes, cobrar sus acreencias y distribuir cualquier sobrante entre los accionistas, de conformidad a las prioridades que sus acciones les confieren”. Díaz Olivo, op. cit., págs. 381-382.
Para poder comprender mejor las consecuencias jurídicas de la disolución de la corporación, es necesario recordar que nuestro derecho corporativo proviene del common law, específicamente del estado de Delaware. Ex-posición de Motivos de la Ley General de Corporaciones, supra. Por esa razón, hemos expresado que las interpreta-ciones que hagan los tribunales de Delaware sobre su Ley General de Corporaciones tienen valor ilustrativo y per-suasivo en esta jurisdicción, al igual que las interpretacio-nes que hayan hecho otros estados de la legislación corporativa de Delaware. Lloréns et al. v. Arribas et al., 184 DPR 32, 49-50 (2011). Es importante tener esto en cuenta de-bido a que en el common law, la disolución de una corpo-ración, como la muerte de una persona natural, terminan con la capacidad jurídica que esta tiene para demandar y ser demandada. Por consiguiente, se terminan todos los litigios que la corporación tenía pendiente. A estos efectos, el Tribunal Supremo de Estados Unidos ha expresado:
There is no specific provision in our rules for the substitution as a party litigant of a successor to a dissolved corporation. It is well settled that at common law and in the federal jurisdiction a corporation which has been dissolved is as if it did not exist, and the result of the dissolution can not be distinguished from the death of a natural person in its effect. It follows, therefore that, as the death of the natural person abates all pending litigation to which such a person is *693a party, dissolution of a corporation at common law, abates all litigation in which the corporation is appearing either as plaintiff or defendant. (Citas omitidas). Oklahoma Gas Co. v. Oklahoma, 273 US 257, 259 (1927). Véanse, también: In re Citadel Industries, Inc., 423 A.2d 500, 503 (Del. Ch. 1980); 16A Fletcher Cyc. Corp. Sec. 7966 (2012).
En Puerto Rico, los efectos de la disolución de una corporación son distintos a los de la muerte de una persona natural. En nuestra jurisdicción, el efecto de la muerte de una persona natural es que los herederos se subrogan por operación de ley en los derechos del causante, salvo repu-dio o rechazo de la masa hereditaria. E. González Tejera, Derecho de sucesiones: la sucesión intestal, San Juan, Ed. UPR, 2001, T. 1, pág. 31. En otras palabras, opera una sucesión civil, la cual no cuenta con una personalidad jurídica propia. Kogan v. Registrador, 125 DPR 636, 656 (1990). Por lo tanto, sería erróneo ver a los accionistas de una corporación disuelta como los herederos de los activos y pasivos de la entidad.
Sin embargo, en aras de culminar el proceso de liquidación, las legislaciones corporativas han adoptado los llamados survival statutes. Véanse: In re Citadel Industries, Inc., supra, pág. 503; Fletcher, supra, págs. 9-10. En Puerto Rico, el Art. 9.08 de la Ley General de Corporaciones, supra, extiende la personalidad jurídica de la corpora-ción por un plazo de tres años contados a partir de su disolución al indicar lo siguiente:
Toda corporación que se extinga por limitación propia o que por otro modo se disuelva, continuará como cuerpo corporativo por un plazo de tres (3) años a partir de la fecha de extinción o de disolución o por cualquier plazo mayor que el Tribunal de Primera Instancia (Sala Superior) en el ejercicio de su discre-ción disponga a los efectos de llevar adelante los pleitos enta-blados por la corporación y de proseguir con la defensa de los pleitos entablados contra ella, ya sean civiles, criminales o administrativos, así como a los efectos de liquidar y terminar el negocio, de cumplir con sus obligaciones y de distribuir a los accionistas los activos restantes. No podrá continuar la perso-*694nalidad jurídica con el propósito de continuar los negocios para los cuales se creó dicha corporación.
Respecto a cualquier acción, pleito o procedimiento enta-blado o instituido por la corporación o contra ella, antes de su extinción o dentro de los tres (3) años siguientes a su extinción o disolución, la corporación continuará como entidad corpora-tiva después del plazo de los tres (3) años y hasta que se ejecu-ten totalmente cualesquiera sentencias, órdenes o decretos res-pecto a las acciones, pleitos o procedimientos antes expresados, sin la necesidad de ninguna disposición especial a tal efecto por parte del Tribunal de Primera Instancia (Sala Superior). (Énfasis nuestro). 14 LPRA see. 3708.
Esta disposición es una copia de la See. 278 de la Ley General de Corporaciones de Delaware, 8 Del. C. See. 278.(1)
Por otro lado, nuestra legislación corporativa con-templa la posibilidad de que, expirado el plazo dispuesto por el estatuto de supervivencia, quede patrimonio de la corporación sin distribuir. Específicamente, el Art. 9.09 de la Ley General de Corporaciones de 2009 (14 LPRA see. 3709) indica:
Cuando se disolviere alguna corporación con arreglo a las disposiciones de este subtítulo, el Tribunal de Primera Instan-cia (Sala Superior), en cualquier momento y a petición de cual-quier acreedor o de cualquier accionista o director de la corpo-ración, o a petición de cualquiera que a juicio del tribunal muestre justa causa para ello, podrá nombrar como síndico a *695uno o varios de los directores de la corporación o designar administrador judicial a una o más personas, en representa-ción de y para beneficio de la corporación, para que tales ad-ministradores judiciales o síndicos se hagan cargo del patri-monio de la corporación y cobren los créditos y recobren los bienes de la corporación con poder de demandar y defender, a nombre de la corporación, para entablar todos los litigios que sean necesarios para los propósitos antes expuestos, y para nombrar agente o agentes bajo sus órdenes y para ejecutar todos los actos que la corporación realizaría, si existiera y que sean necesarios para la liquidación final de los asuntos corpo-rativos pendientes. Las facultades de los administradores ju-diciales y los síndicos podrán prorrogarse por el tiempo que el Tribunal de Primera Instancia (Sala Superior) estime necesa-rio para los fines antes mencionados. (Énfasis nuestro).
Cuando miramos la Ley General de Corporaciones de Delaware encontramos que nuestro Art. 9.09 de la Ley General de Corporaciones, supra, es una copia de la Sec. 279 de la ley General de Corporaciones de Delaware, 8 Del. C. Sec. 279.(2)
El propósito principal de la Sec. 279 de la Ley General de Corporaciones de Delaware, supra, es “salvaguardar el recobro y la administración de los aún existentes derechos propietarios de la corporación disuelta una vez transcurre el plazo de tres años después de la disolución [...] ”. (Traducción nuestra). 3 Folk on the Delaware General Corporation Law Sec. 279.01 (2017) (“to safe guard the collection and administration of the still-existing property interests *696of a dissolved corporation once the three-year period after the dissolution prescribed [...] ”) Los tribunales de Delaware en varias ocasiones han tenido la oportunidad de in-terpretar las Secs. 278 y 279 de su Ley General de Corporaciones, supra, y han mencionado que el propósito de ambas legislaciones es permitir la liquidación de una corporación. Ambas disposiciones parten de la premisa de que luego de la disolución, la propiedad de la corporación no pasa a los accionistas, sino que sigue perteneciendo a la corporación. City Investing Co. v. Continental Cas., 624 A.2d 1191, 1195 (Del. 1993). Asimismo, en Addy v. Short, 89 A.2d 136, 140 (Del. 1952), el Tribunal Supremo de Delaware concluyó que como la Sec. 43 de la Ley General de Corporaciones de Delaware —hoy la Sec. 279—, supra, “provee para el nombramiento de un síndico luego del pe-riodo de tres años para administrar los bienes que no han sido distribuidos, esto debe significar que la corporación posee esos bienes; de lo contrario no habría nada que administrar”. (Traducción nuestra). (“Since Section 43 provides for appointment of a receiver after the three-year period to administer undistributed assets, it must mean that the corporation continues to hold such assets, otherwise there would be nothing to administer”). Sin embargo, ambas secciones se diferencian en que la Sec. 278 de la Ley General de Corporaciones de Delaware, supra, ex-tiende la personalidad por un plazo específico. Sin embargo, la Sec. 279 de la Ley General de Corporaciones de Delaware, supra, aplica, como ya mencionamos, luego de expirado el plazo de tres años, cuando ya la corporación es legalmente inexistente. In re Krafft-Murphy Co., Inc., 82 A.3d 696, 703—704 (Del. 2013); In re Citadel Industries, Inc., supra, págs. 504-505; Harned v. Beacon Hill Real Estate Co., 84 A. 229 (Del. 1912). Véase, también, Folk, supra, pág. 116.
Los tribunales de Delaware han resuelto que el único remedio con el que cuenta una corporación para liquidar *697cualquier propiedad que le pertenezca luego de que venza el periodo dispuesto en la Sec. 278 de la Ley General de Corporaciones de Delaware, supra, es el procedimiento dis-puesto en la Sec. 279, supra. In re Citadel Industries, Inc., supra, pág. 507. Véase, también, 1 Delaware Law of Corporations and Business Organizations Sec. 10.16 (2017). Mediante este procedimiento, todos los bienes de la corpo-ración disuelta pasan a un fideicomiso. El síndico o el ad-ministrador judicial será el representante de la corpora-ción y, como tal, una vez el tribunal lo nombre, será el encargado del fideicomiso. Folk, supra, pág. 122. El síndico o administrador deberá velar por los bienes que estén en el fideicomiso y administrarlos para beneficio de los accionis-tas y de los acreedores. Díaz Olivo, op. cit., pág. 385. Al ejercer sus funciones deberá actuar con el juicio y la dili-gencia que observaría cualquier persona en su misma posición. Id.
Hasta ahora no hemos tenido la oportunidad de interpretar el Art. 9.09 de nuestra Ley General de Corporaciones, supra. Sin embargo, el profesor de derecho corpo-rativo, Carlos E. Díaz Olivo, ha indicado que el propósito de nuestro Art. 9.09 es “asegurar el cobro y la buena admi-nistración de la propiedad que aún posea la corporación luego de expirado el plazo de tres años provisto en el Artículo 9.08”. Díaz Olivo, op. cit. Como podemos ver, ese es el mismo propósito que los tribunales de Delaware le han dado a la Sec. 279 de la Ley de General de Corporaciones de Delaware, supra. El Derecho aquí expuesto nos lleva a concluir que en caso de que una corporación haya quedado disuelta y el término dispuesto por el Art. 9.08 de la Ley General de Corporaciones, supra, haya expirado, el único remedio que existe para liquidar cualquier propiedad que aún posea la corporación, es el procedimiento dispuesto en el Art. 9.09 de nuestra Ley General de Corporaciones, supra.
*698HH HH I—i
En este caso, el periodo de liquidación de Miramar Marine culminó en 2011, de acuerdo con lo dispuesto en el Art. 9.08 de la Ley General de Corporaciones, supra. En sus alegaciones, Miramar Marine y los accionistas pasaron por alto la existencia del Art. 9.09 en la Ley General de Corporaciones, supra. Como ya mencionamos, este artículo es el encargado de regular el proceso de liquidación de la propie-dad perteneciente a la corporación luego de que esta se haya disuelto. Es por esto que resulta innecesario entrar a discutir lo planteado al respecto por Miramar Marine y sus accionistas.
Asimismo, sería incorrecto concluir que los accionistas son los nudos propietarios de los bienes de la corporación luego de expirado el plazo dispuesto por el Art. 9.08 de la Ley de Corporaciones, supra, según alega Miramar Marine. Eso implicaría, como consecuencia inescapable, que las deudas y obligaciones también se les transferirían a los accionistas. Este resultado sería contrario a los pre-ceptos de nuestro Derecho, que establece que las corpora-ciones tienen una personalidad jurídica distinta y sepa-rada de la de sus accionistas y las convertiría en meros DBAs {Doing Business As).

W

La Regla 42.4 de Procedimiento Civil, 32 LPRA Ap. V, indica que “[t]oda sentencia concederá el remedio a que tenga derecho la parte a cuyo favor se dicte, aun cuando [e]sta no haya solicitado tal remedio en sus alegaciones”. Asimismo, la Regla 71 de Procedimiento Civil, 32 LPRA Ap. V, sostiene que “[c]ualquier defecto en la denominación del pleito o en la súplica del remedio, no será óbice para que el tribunal conceda el remedio que proceda de acuerdo con las alegaciones de la prueba”. Esta regla se *699debe a que en reiteradas ocasiones hemos resuelto que los foros judiciales debemos hacer todo lo posible por resolver los casos que tengamos ante nosotros. Ortiz v. P.R. Telephone, 162 DPR 715, 723 (2004). Véase, además, Soto López v. Colón, 143 DPR 282, 292 (1997).
En vista de lo anterior, resolvemos conforme a derecho y proveemos el remedio adecuado en ley, aunque la parte no lo solicitó. Como consecuencia, revocamos la Sentencia emitida por el Tribunal de Apelaciones y devolvemos el caso al Tribunal de Primera Instancia para que la de-manda de Miramar Marine y sus accionistas se tome como una petición para activar el proceso dispuesto en el Art. 9.09 de la Ley General de Corporaciones, supra.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez disintió con una opinión escrita, a la cual se unieron la Jueza Pre-sidenta Señora Oronoz Rodríguez y el Juez Asociado Señor Colón Pérez.

 La See. 278 de la Ley General de Corporaciones de Delaware indica:
“All corporations, whether they expire by their own limitation or are otherwise dissolved, shall nevertheless be continued, for the term of 3 years from such expiration or dissolution or for such longer period as the Court of Chancery shall in its discretion direct, bodies corporate for the purpose of prosecuting and defending suits, whether civil, criminal or administrative, by or against them, and of enabling them gradually to settle and close their business, to dispose of and convey their property, to discharge their liabilities and to distribute to their stockholders any remaining assets, but not for the purpose of continuing the business for which the corporation was organized. With respect to any action, suit or proceeding begun by or against the corporation either prior to or within 3 years after the date of its expiration or dissolution, the action shall not abate by reason of the dissolution of the corporation; the corporation shall, solely for the purpose of such action, suit or proceeding, be continued as a body corporate beyond the 3-year period and until any judgments, orders or decrees therein shall be fully executed, without the necessity for any special direction to that effect by the Court of Chancery”. 8 Del. C. Sec. 278.


 Específicamente, la Sec. 279 de la Ley General de Corporaciones de Delaware indica:
“When any corporation organized under this chapter shall be dissolved in any manner whatever, the Court of Chancery, on application of any creditor, stockholder or director of the corporation, or any other person who shows good cause therefor, at any time, may either appoint 1 or more of the directors of the corporation to be trustees, or appoint 1 or more persons to be receivers, of and for the corporation, to take charge of the corporation’s property, and to collect the debts and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the corporation, if in being, that may be necessary for the final settlement of the unfinished business of the corporation. The powers of the trustees or receivers may be continued as long as the Court of Chancery shall think necessary for the purposes aforesaid”. 8 Del C. Sec. 279.